     Case 1:04-cv-00798-PLF-GMH Document 1256 Filed 04/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )
             v.                       )                Case No. 1:04-cv-00798-PLF
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
name of Pavlo Lazarenko, et al.,      )
                                      )
                 Defendants In Rem    )
                                      )

       UNITED STATES’ MOTION TO STRIKE THE CLAIMS OF EKATERINA
       LAZARENKO AND LECIA LAZARENKO TO ALL ASSETS HELD IN THE
                   ACCOUNTS OF THE BALFORD TRUST

       The United States, by and through its undersigned counsel, moves pursuant to Federal

Rule of Civil Procedure 56 and Rule G(8)(c) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”) to strike for lack of

Article III standing the claims of Ekaterina and Lecia Lazarenko (the “E/L Claimants”) to the

defendant assets held at Credit Suisse (Guernsey) limited in the name of Samante Limited as

Trustees of the Balford Trust and Credit Suisse Trust Limited – Escrow Account Re: BT Trust,

as enumerated in paragraphs 5(b), 5(c), and 5(j) of the First Amended Verified Complaint for

Forfeiture In Rem (the “Amended Complaint”) (Dkt. No. 20).

       As explained in the accompanying memorandum, the E/L Claimants cannot meet their

burden to establish Article III standing to contest forfeiture because they are not the owner of the

assets held in the Balford Trust, nor do they have any current, vested property interest in the

assets held in the Balford Trust. By their own admissions, the E/L Claimants are each only a

“discretionary beneficiary of the Balford Trust.” As this Court found on closely analogous facts in
     Case 1:04-cv-00798-PLF-GMH Document 1256 Filed 04/30/20 Page 2 of 2



United States v. All Assets Held in Account Number XXXXXXXX in the name of Doraville

Properties Corp., the beneficiaries of a discretionary trust established under Singapore law had,

at most, an expectancy interest in the favorable exercise of discretion by the trustee, and that

such a mere future, contingent interest was insufficient to establish Article III standing. 299 F.

Supp. 3d 121, 137 (D.D.C. 2018). Because the E/L Claimants similarly have only a

hypothetical, future, contingent interest in the trustees’ exercise of discretion and no right to

return of the particular property, they cannot demonstrate that forfeiture of the Balford Trust

assets will cause them an injury-in-fact, or that dismissal of the forfeiture action would redress

any such injury. This Court therefore should strike their claims.

       In support of this Motion, the United States submits a Memorandum in Support of its

Motion. The Memorandum includes numerous record citations to documents and exhibits

provided to the Court in prior pleadings filed in this matter, an appendix of additional exhibits

referenced in the Memorandum, and the Supplemental Declaration of Alasdair Davidson, a

Guernsey lawyer who specializes in trust law and who previously filed a declaration in this case.

This Motion also includes a Statement of Material Facts Not in Dispute and a Proposed Order.

                                               Respectfully submitted,

                                               DEBORAH CONNOR, CHIEF
                                               MONEY LAUNDERING
                                                AND ASSET RECOVERY SECTION

                                               _________________________________
                                               DANIEL H. CLAMAN
                                               TERESA TURNER-JONES
                                               ADAM J. SCHWARTZ
                                               Money Laundering and Asset Recovery Section
                                               Criminal Division, U.S. Department of Justice
                                               1400 New York Avenue, N.W., 10th Floor
                                               Washington, DC 20530
                                               Telephone: (202) 514-1263

                                               Attorneys for Plaintiff United States of America
                                                  2
